Title: From Thomas Jefferson to Wilson Cary Nicholas, 6 December 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir 
                     
                     Washington Dec. 6. 04.
                  
                  Your letters of the 21st. & 23d of Nov. have been duly recieved. every thing respecting yourself shall be arranged to your convenience. I inclose you a letter for old Colo. Newton, open for your perusal. be so good as to seal it, and have it delivered, either letting him know that you are privy to it’s contents, or not, at your choice. should he decline accepting the decision will rest between two candidates only, the one shortly noted in your letter, the other more fully characterised. the choice will not be easy; the respect for Colo. Newton irresistably shedding it’s influence on one of the candidates; and producing among those whom I am to consult a very sensible weight; perhaps a decisive one. the old gentleman’s acceptance can alone save us from giving discontent. I hope therefore he will accept.
                  I thank you for your description of the state of parties. as to one of the extremes I find I had not been mistaken. the line between them and their more moderate brethren I had not so well understood. it is of importance for my government.
                  From the federalists there I expect nothing on any principle of duty or patriotism: but I did suppose they would pay some attentions to the interests of Norfolk. is it the interest of that place to strengthen the hue & cry against the policy of making the Eastern branch our great Naval deposit? is it their interest that this should be removed to New York or Boston, to one of which it must go if it leaves this? is it their interest to scout a defence by gunboats in which they would share amply, in hopes of a navy which will not be built in our day, & would be no defence if built, or of forts which will never be built or maintained and would be no defence if built? yet such are the objects which they patronise in their papers. this is worthy of more consideration than they seem to have given it. Accept affectionate salutations & assurances of great esteem & respect. 
                  
                     Th: Jefferson 
                     
                  
               